                                      Case 3:21-cv-00095-CAB-MSB Document 1 Filed 01/18/21 PageID.1 Page 1 of 22



                                  1    Thiago Coelho, SBN 324715
                                       thiago@wilshirelawfirm.com
                                  2
                                       Jasmine Behroozan, SBN 325761
                                  3    jasmine@wilshirelawfirm.com
                                  4    WILSHIRE LAW FIRM
                                       3055 Wilshire Blvd., 12th Floor
                                  5    Los Angeles, California 90010
                                  6    Telephone: (213) 381-9988
                                       Facsimile: (213) 381-9989
                                  7
                                       Attorney for Plaintiff and Proposed Class
                                  8
                                  9                         UNITED STATES DISTRICT COURT

                                 10                FOR THE SOUTHERN DISTRICT OF CALIFORNIA

                                 11
                                       FREEMAN RAY DAVIS,                        CASE NO.: '21CV0095 CAB MSB
                                 12    individually and on behalf all others
                                       similarly situated,
                                 13                                                   CLASS ACTION COMPLAINT
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                                           Plaintiff,              1. VIOLATIONS OF THE
                                 14                                                   AMERICANS WITH
                                             v.
                                 15                                                   DISABILITIES ACT OF 1990, 42
                                       LOEW’S HOTELS, INC., a New                     U.S.C. § 12181
                                 16    York corporation; LOEWS HOTELS              2. VIOLATIONS OF THE UNRUH
                                 17    HOLDING CORPORATION, a                         CIVIL RIGHTS ACT
                                       Delaware corporation; LOEWS                    DEMAND FOR JURY TRIAL
                                 18    CORPORATION, a Delaware
                                 19    corporation; and DOES 1 to 10,
                                       inclusive,
                                 20
                                 21                        Defendants.
                                 22
                                 23
                                             Plaintiff Freeman Ray Davis (“Plaintiff”), individually and on behalf of all
                                 24
                                       others similarly situated, brings this action based upon his personal knowledge as
                                 25
                                       to himself and his own acts, and as to all other matters upon information and belief,
                                 26
                                       based upon, inter alia, the investigations of his attorneys.
                                 27
                                       ///
                                 28
                                                                     1
                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:21-cv-00095-CAB-MSB Document 1 Filed 01/18/21 PageID.2 Page 2 of 22



                                  1                               NATURE OF THE ACTION
                                  2          1.     Plaintiff is a visually impaired and legally blind person who requires
                                  3    screen reading software to read website content using his computer. Plaintiff uses
                                  4    the terms “blind” or “visually impaired” to refer to all people with visual
                                  5    impairments who meet the legal definition of blindness in that they have a visual
                                  6    acuity with correction of less than or equal to 20 x 200. Some blind people who
                                  7    meet this definition have limited vision. Others have no vision.
                                  8          2.     Plaintiff, individually and on behalf of those similarly situated persons
                                  9    (hereafter “Class Members”), brings this Class Action to secure redress against
                                 10    Defendant Loew’s Hotels, Inc.; Loews Hotels Holding Corporation; Loews
                                 11    Corporation; and DOES 1-10 (hereafter individually and collectively “Defendant”),
                                 12    for its failure to design, construct, maintain, and operate its website to be fully and
                                 13    equally accessible to and independently usable by Plaintiff and other blind or
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14    visually impaired people. Defendant’s denial of full and equal access to its website,
                                 15    and therefore denial of its products and services offered thereby and in conjunction
                                 16    with its physical locations, is a violation of Plaintiff’s rights under the Americans
                                 17    with Disabilities Act (“ADA”) and California’s Unruh Civil Rights Act (“UCRA”).
                                 18          3.     Because Defendant’s website, https://www.loewshotels.com/, the
                                 19    (“Website” or “Defendant’s website”), is not fully or equally accessible to blind and
                                 20    visually impaired consumers in violation of the ADA, Plaintiff seeks a permanent
                                 21    injunction to cause a change in Defendant’s corporate policies, practices, and
                                 22    procedures so that Defendant’s website will become and remain accessible to blind
                                 23    and visually impaired consumers.
                                 24                                      THE PARTIES
                                 25          4.     Plaintiff, at all times relevant and as alleged herein, is a resident of
                                 26    California, County of San Diego. Plaintiff is a legally blind, visually impaired
                                 27    handicapped person, and a member of a protected class of individuals under the
                                 28
                                                                     2
                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:21-cv-00095-CAB-MSB Document 1 Filed 01/18/21 PageID.3 Page 3 of 22



                                  1    ADA, pursuant to 42 U.S.C. § 12102(1)-(2), and the regulations implementing the
                                  2    ADA set forth at 28 CFR §§ 36.101 et seq.
                                  3            5.      Defendant Loew’s Hotels, Inc. is a New York corporation, with its
                                  4    headquarters in New York, New York.                Defendant Loews Hotels Holding
                                  5    Corporation is a Delaware corporation, with its headquarters in New York, New
                                  6    York.        Defendant Loews Corporation is a Delaware corporation, with its
                                  7    headquarters in New York, New York. Defendant’s servers for the website are in
                                  8    the United States. Defendant conducts a large amount of its business in California.
                                  9    Defendant’s hotels constitute a place of public accommodation. Defendant’s hotels
                                 10    provide to the public important goods and services. Defendant’s website provides
                                 11    consumers with access to hospitality that comes from the heart, services, and
                                 12    amenities for a seamless stay. Defendant dedicates to ensure that each moment of
                                 13    a visitor’s stay receives care, intuition, and thoughtfulness so that from the moment
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14    they arrive they feel at home and amongst family. Through the website, consumers
                                 15    can access information about the various Loew’s Hotels destinations, offers, how
                                 16    to plan large and small events, how to make a reservation, the MVP loyalty
                                 17    program, business travel information, neighborhood perks for local businesses,
                                 18    investor development information, Defendant’s blog, press coverage, and career
                                 19    opportunities.
                                 20            6.      Plaintiff is unaware of the true names, identities, and capacities of the
                                 21    Defendants sued herein as DOES 1 to 10. Plaintiff will seek leave to amend this
                                 22    complaint to allege the true names and capacities of DOES 1 to 10 if and when
                                 23    ascertained. Plaintiff is informed and believes, and thereupon alleges, that each of
                                 24    the Defendants sued herein as a DOE is legally responsible in some manner for the
                                 25    events and happenings alleged herein and that each Defendant sued herein as a DOE
                                 26    proximately caused injuries and damages to Plaintiff as set forth below.
                                 27            7.      Defendant’s hotels are a public accommodation within the definition
                                 28    of Title III of the ADA, 42 U.S.C. § 12181(7).
                                                                               3
                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:21-cv-00095-CAB-MSB Document 1 Filed 01/18/21 PageID.4 Page 4 of 22



                                  1          8.     The website https://www.loewshotels.com/, is a service, privilege, or
                                  2    advantage of Defendant’s hospitality services and locations.
                                  3                             JURISDICTION AND VENUE
                                  4          9.     This Court has subject matter jurisdiction over the state law claims
                                  5    alleged in Complaint pursuant to the Class Action Fairness Act, 28 U.S.C.
                                  6    §1332(d)(2)(A) because: (a) the matter in controversy exceeds the sum of $5
                                  7    million, exclusive of interest and costs; and (b) some of the class members are
                                  8    citizens of a state (California), which is different than the citizenship of Defendant
                                  9    (New York and Delaware).
                                 10          10.    Defendant is subject to personal jurisdiction in this District. Defendant
                                 11    has been and is committing the acts or omissions alleged herein in the Southern
                                 12    District of California that caused injury, and violated rights prescribed by the ADA
                                 13    and UCRA, to Plaintiff and to other blind and other visually impaired consumers.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14    A substantial part of the acts and omissions giving rise to Plaintiff’s claims occurred
                                 15    in the Southern District of California. Specifically, on several separate occasions,
                                 16    Plaintiff has been denied the full use and enjoyment of the facilities, goods, and
                                 17    services of Defendant’s website in San Diego County. The access barriers Plaintiff
                                 18    has encountered on Defendant’s website has caused a denial of Plaintiff’s full and
                                 19    equal access multiple times in the past, and now deter Plaintiff on a regular basis
                                 20    from accessing Defendant’s website. Similarly, the access barriers Plaintiff has
                                 21    encountered on Defendant’s website has impeded Plaintiff’s full and equal
                                 22    enjoyment of goods and services offered at Defendant’s hotels.
                                 23          11.    This Court also has subject matter jurisdiction over this action pursuant
                                 24    to 28 U.S.C. § 1331 and 42 U.S.C. § 12181, as Plaintiff’s claims arise under Title
                                 25    III of the ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.
                                 26          12.    This Court has personal jurisdiction over Defendant because it
                                 27    conducts and continues to conduct a substantial and significant amount of business
                                 28
                                                                     4
                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:21-cv-00095-CAB-MSB Document 1 Filed 01/18/21 PageID.5 Page 5 of 22



                                  1    in the State of California, San Diego County, and because Defendant’s offending
                                  2    website is available across California.
                                  3          13.    Venue is proper in the Southern District of California pursuant to 28
                                  4    U.S.C. § 1391 because Plaintiff resides in this District, Defendant conducts and
                                  5    continues to conduct a substantial and significant amount of business in this District,
                                  6    Defendant is subject to personal jurisdiction in this District, and a substantial
                                  7    portion of the conduct complained of herein occurred in this District.
                                  8      THE AMERICANS WITH DISABILITIES ACT AND THE INTERNET
                                  9          14.    The Internet has become a significant source of information, a portal,
                                 10    and a tool for conducting business, doing everyday activities such as shopping,
                                 11    learning, banking, researching, as well as many other activities for sighted, blind
                                 12    and visually impaired persons alike.
                                 13          15.    In today's tech-savvy world, blind and visually impaired people have
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14    the ability to access websites using keyboards in conjunction with screen access
                                 15    software that vocalizes the visual information found on a computer screen. This
                                 16    technology is known as screen reading software. Screen reading software is
                                 17    currently the only method a blind or visually impaired person may use to
                                 18    independently access the internet. Unless websites are designed to be read by
                                 19    screen reading software, blind and visually impaired persons are unable to fully
                                 20    access websites, and the information, products, and services contained thereon.
                                 21          16.    Blind and visually impaired users of Windows operating system-
                                 22    enabled computers and devices have several screen reading software programs
                                 23    available to them. Some of these programs are available for purchase and other
                                 24    programs are available without the user having to purchase the program separately.
                                 25    Job Access With Speech, otherwise known as “JAWS,” is currently the most
                                 26    popular, separately purchased and downloaded screen reading software program
                                 27    available for a Windows computer.
                                 28
                                                                     5
                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:21-cv-00095-CAB-MSB Document 1 Filed 01/18/21 PageID.6 Page 6 of 22



                                  1          17.    For screen reading software to function, the information on a website
                                  2    must be capable of being rendered into text. If the website content is not capable
                                  3    of being rendered into text, the blind or visually impaired user is unable to access
                                  4    the same content available to sighted users.
                                  5          18.    The international website standards organization, the World Wide
                                  6    Web Consortium, known throughout the world as W3C, has published Success
                                  7    Criteria for version 2.1 of the Web Content Accessibility Guidelines ("WCAG 2.1"
                                  8    hereinafter). WCAG 2.1 are well-established guidelines for making websites
                                  9    accessible to blind and visually impaired people. These guidelines are adopted,
                                 10    implemented, and followed by most large business entities who want to ensure their
                                 11    websites are accessible to users of screen reading software programs. Though
                                 12    WCAG 2.1 has not been formally adopted as the standard for making websites
                                 13    accessible, it is one of, if not the most, valuable resource for companies to operate,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14    maintain, and provide a website that is accessible under the ADA to the public.
                                 15          19.    Within this context, the Ninth Circuit has recognized the viability of
                                 16    ADA claims against commercial website owners/operators with regard to the
                                 17    accessibility of such websites. Robles v. Domino’s Pizza, LLC, Docket No. 17-
                                 18    55504 (9th Cir. Apr 13, 2017), Court Docket No. BL-66. This is in addition to the
                                 19    numerous courts that already recognized such application.
                                 20          20.    Each of Defendant’s violations of the Americans with Disabilities Act
                                 21    is likewise a violation of the Unruh Civil Rights Act. Indeed, the Unruh Civil Rights
                                 22    Act provides that any violation of the ADA constitutes a violation of the Unruh
                                 23    Civil Rights Act. Cal. Civ. Code, § 51(f).
                                 24          21.    Further, Defendant’s actions and inactions denied Plaintiff full and
                                 25    equal access to their accommodations, facilities, and services.        A substantial
                                 26    motivating reason for Defendant to deny Plaintiff access was the perception of
                                 27    Plaintiff’s disability.   Defendant’s denial of Plaintiff’s accessibility was a
                                 28    substantial motivating reason for Defendant’s conduct. Plaintiff was harmed due
                                                                              6
                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:21-cv-00095-CAB-MSB Document 1 Filed 01/18/21 PageID.7 Page 7 of 22



                                  1    to Defendant’s conduct. Defendant’s actions and inactions were a substantial factor
                                  2    in causing the lack of access to Plaintiff. Unruh Civil Rights Act. Cal. Civ. Code,
                                  3    § 51.
                                  4            22.   Inaccessible or otherwise non-compliant websites pose significant
                                  5    access barriers to blind and visually impaired persons.              Common barriers
                                  6    encountered by blind and visually impaired persons include, but are not limited to,
                                  7    the following:
                                  8                  a. A text equivalent for every non-text element is not provided;
                                  9                  b. Title frames with text are not provided for identification and
                                 10                     navigation;
                                 11                  c. Equivalent text is not provided when using scripts;
                                 12                  d. Forms with the same information and functionality as for sighted
                                 13                     persons are not provided;
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                  e. Information about the meaning and structure of content is not
                                 15                     conveyed by more than the visual presentation of content;
                                 16                  f. Text cannot be resized without assistive technology up to 200
                                 17                     percent without loss of content or functionality;
                                 18                  g. If the content enforces a time limit, the user is not able to extend,
                                 19                     adjust or disable it;
                                 20                  h. Web pages do not have titles that describe the topic or purpose;
                                 21                  i. The purpose of each link cannot be determined from the link text
                                 22                     alone or from the link text and its programmatically determined link
                                 23                     context;
                                 24                  j. One or more keyboard operable user interface lacks a mode of
                                 25                     operation where the keyboard focus indicator is discernible;
                                 26                  k. The default human language of each web page cannot be
                                 27                     programmatically determined;
                                 28                l. When a component receives focus, it may initiate a change in
                                                                          7
                                               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:21-cv-00095-CAB-MSB Document 1 Filed 01/18/21 PageID.8 Page 8 of 22



                                  1                    context;
                                  2                 m. Changing the setting of a user interface component may
                                  3                    automatically cause a change of context where the user has not been
                                  4                    advised before using the component;
                                  5                 n. Labels or instructions are not provided when content requires user
                                  6                    input;
                                  7                 o. In content which is implemented by using markup languages,
                                  8                    elements do not have complete start and end tags, elements are not
                                  9                    nested according to their specifications, elements may contain
                                 10                    duplicate attributes and/or any IDs are not unique;
                                 11                 p. Inaccessible Portable Document Format (PDFs); and
                                 12                 q. The name and role of all User Interface elements cannot be
                                 13                    programmatically determined; items that can be set by the user
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                    cannot be programmatically set; and/or notification of changes to
                                 15                    these items are not available to user agents, including assistive
                                 16                    technology.
                                 17                               FACTUAL BACKGROUND
                                 18          23.    Defendant offers the https://www.loewshotels.com/ website to the
                                 19    public. The website offers features which should allow all consumers to access the
                                 20    goods and services which Defendant offers in connection with its physical
                                 21    locations. The goods and services offered by Defendant include but are not limited
                                 22    to the following: information on the various Loew’s Hotels destinations;
                                 23    information regarding Wi-Fi, concierge services, Luxury spa, and the ability to text
                                 24    message the front desk; how to find the right venue for social events; special offers;
                                 25    the MVP loyalty program; businesses perks in the vicinity of each respective hotel;
                                 26    how to book reservations online; career opportunities; investor development
                                 27    information; Defendant’s blog; and press coverage.
                                 28          24. Based on information and belief, it is Defendant’s policy and practice
                                                                           8
                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:21-cv-00095-CAB-MSB Document 1 Filed 01/18/21 PageID.9 Page 9 of 22



                                  1    to deny Plaintiff and Class Members, along with other blind or visually impaired
                                  2    users, access to Defendant’s website, and to therefore, specifically deny the goods
                                  3    and services that are offered and integrated within Defendant’s hotels. Due to
                                  4    Defendant’s failure and refusal to remove access barriers on its website, Plaintiff
                                  5    and other visually impaired persons have been and are still being denied equal and
                                  6    full access to Defendant’s hotels, and a variety of products and services offered to
                                  7    the public through Defendant’s Website.
                                  8    DEFENDANT’S BARRIERS ON UNRUH CIVIL RIGHTS ACT. CAL. CIV.
                                  9       CODE, § 51(f) DENY PLAINTIFF AND CLASS MEMBERS’ ACCESS
                                 10          25.    Plaintiff is a visually impaired and legally blind person, who cannot
                                 11    use a computer without the assistance of screen reading software. However,
                                 12    Plaintiff is a proficient user of the JAWS or NV Access screen-reader(s) as well as
                                 13    Mac’s VoiceOver and uses it to access the internet.            Plaintiff has visited
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14    https://www.loewshotels.com/ on several separate occasions using the JAWS
                                 15    and/or VoiceOver screen-readers.
                                 16          26.    During Plaintiff’s numerous visits to Defendant’s website, Plaintiff
                                 17    encountered multiple access barriers which denied Plaintiff full and equal access to
                                 18    the facilities, goods, and services offered to the public and made available to the
                                 19    public on Defendant’s website. Due to the widespread access barriers Plaintiff and
                                 20    Class Members encountered on Defendant’s website, Plaintiff and Class Members
                                 21    have been deterred, on a regular basis, from accessing Defendant’s website.
                                 22    Similarly, the access barriers Plaintiff has encountered on Defendant’s website has
                                 23    deterred Plaintiff and Class Members from visiting Defendant’s hotels.
                                 24          27.    While attempting to navigate Defendant’s website, Plaintiff and Class
                                 25    Members encountered multiple accessibility barriers for blind or visually impaired
                                 26    people that include, but are not limited to, the following:
                                 27                 a. Lack of Alternative Text (“alt-text”), or a text equivalent. Alt-text
                                 28                 is invisible code embedded beneath a graphic or image on a website
                                                                            9
                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:21-cv-00095-CAB-MSB Document 1 Filed 01/18/21 PageID.10 Page 10 of 22



                                  1                   that is read to a user by a screen-reader. For graphics or images to
                                  2                   be fully accessible for screen-reader users, it requires that alt-text
                                  3                   be coded with each graphic or image so that screen reading
                                  4                   software can speak the alt-text to describe the graphic or image
                                  5                   where a sighted user would just see the graphic or image. Alt-text
                                  6                   does not change the visual presentation, but instead a text box
                                  7                   shows when the cursor hovers over the graphic or image. The lack
                                  8                   of alt-text on graphics and images prevents screen-readers from
                                  9                   accurately vocalizing a description of the image or graphic. As a
                                 10                   result, Plaintiff and Class Members who are blind and visually
                                 11                   impaired are unable to access hospitality that comes from the heart,
                                 12                   services, and amenities for a seamless stay. Consumers are also
                                 13                   unable to access information about Loew’s Hotels destinations,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                   offers, how to plan large and small events, how to make a
                                 15                   reservation, career opportunities, the MVP loyalty program,
                                 16                   business travel, neighborhood perks for local businesses, investor
                                 17                   development information, Defendant’s blog, and press coverage;
                                 18                b. Empty Links that contain No Text causing the function or purpose
                                 19                   of the link to not be presented to the user. This can introduce
                                 20                   confusion for keyboard and screen-reader users;
                                 21                c. Redundant Links where adjacent links go to the same URL address
                                 22                   which results in additional navigation and repetition for keyboard
                                 23                   and screen-reader users; and
                                 24                d. Linked Images missing alt-text, which causes problems if an image
                                 25                   within a link does not contain any descriptive text and that image
                                 26                   does not have alt-text. A screen reader then has no content to
                                 27                   present the user as to the function of the link, including information
                                 28                 or links for and contained in PDFs.
                                                                             10
                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:21-cv-00095-CAB-MSB Document 1 Filed 01/18/21 PageID.11 Page 11 of 22



                                  1           28.    Recently in 2021, Plaintiff attempted to do business with Defendant
                                  2     on Defendant’s website and Plaintiff encountered barriers to access on Defendant’s
                                  3     website.
                                  4           29.    Despite past and recent attempts to do business with Defendant on its
                                  5     website, the numerous access barriers contained on the website and encountered by
                                  6     Plaintiff, have denied Plaintiff full and equal access to Defendant’s website.
                                  7     Plaintiff and Class Members, as a result of the barriers on Defendant’s website,
                                  8     continue to be deterred on a regular basis from accessing Defendant’s website.
                                  9     Likewise, based on the numerous access barriers Plaintiff and Class Members have
                                 10     been deterred and impeded from the full and equal enjoyment of goods and services
                                 11     offered in Defendant’s hotels and from making purchases at such physical locations.
                                 12           DEFENDANT MUST REMOVE BARRIERS TO ITS WEBSITE
                                 13           30.    Due to the inaccessibility of the Defendant’s website, blind and
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14     visually impaired customers such as Plaintiff, who need a screen-reader, cannot
                                 15     fully and equally use, or enjoy the facilities and services Defendant offers to the
                                 16     public on its website. The access barriers Plaintiff encountered have caused a denial
                                 17     of Plaintiff’s full and equal access in the past, and now deter Plaintiff on a regular
                                 18     basis from accessing the website.
                                 19           31.    The access barriers on the Defendant’s website have deterred the
                                 20     Plaintiff from visiting Defendant’s physical locations and enjoying them equal to
                                 21     sighted individuals. Plaintiff is unable to find the locations and availability for
                                 22     reservation of Defendant’s hotels on its website, preventing Plaintiff from visiting
                                 23     Defendant’s hotels. Plaintiff and Class Members intend to visit Defendant’s hotels
                                 24     in the near future if Plaintiff and Class Members could access Defendant’s website.
                                 25           32.    If the website were equally accessible to all, Plaintiff and Class
                                 26     Members could independently navigate the website and complete a desired
                                 27     transaction, as sighted individuals do.
                                 28           33. Plaintiff, through Plaintiff’s attempts to use the website, has actual
                                                                               11
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:21-cv-00095-CAB-MSB Document 1 Filed 01/18/21 PageID.12 Page 12 of 22



                                  1     knowledge of the access barriers that makes these services inaccessible and
                                  2     independently unusable by blind and visually impaired people.
                                  3           34.    Because simple compliance with WCAG 2.1 would provide Plaintiff
                                  4     and Class Members who are visually impaired consumers with equal access to the
                                  5     website, Plaintiff and Class Members allege that Defendant engaged in acts of
                                  6     intentional discrimination, including, but not limited to, the following policies or
                                  7     practices: constructing and maintaining a website that is inaccessible to visually
                                  8     impaired individuals, including Plaintiff and Class Members; failing to construct
                                  9     and maintain a website that is sufficiently intuitive so as to be equally accessible to
                                 10     visually impaired individuals, including Plaintiff and Class Members; and failing to
                                 11     take actions to correct these access barriers in the face of substantial harm and
                                 12     discrimination to blind and visually impaired consumers, such as Plaintiff and Class
                                 13     Members, as a member of a protected class.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14           35.    The Defendant uses standards, criteria or methods of administration
                                 15     that have the effect of discriminating or perpetuating the discrimination against
                                 16     others, as alleged herein.
                                 17           36.    The ADA expressly contemplates the injunctive relief that Plaintiff
                                 18     seeks in this action. In relevant part, the ADA requires:
                                 19                  In the case of violations of … this title, injunctive relief shall
                                                     include an order to alter facilities to make such facilities readily
                                 20
                                                     accessible to and usable by individuals with disabilities ….
                                 21                  Where appropriate, injunctive relief shall also include requiring
                                                     the … modification of a policy …. 42 U.S.C. § 12188(a)(2).
                                 22
                                 23           37.    Because Defendant’s website has never been equally accessible, and
                                 24     because Defendant lacks a corporate policy that is reasonably calculated to cause
                                 25     the Defendant’s website to become and remain accessible, Plaintiff invokes 42
                                 26     U.S.C. § 12188(a)(2) and seeks a permanent injunction requiring the defendant to
                                 27     retain a qualified consultant acceptable to Plaintiff to assist Defendant to comply
                                 28     with WCAG 2.1 guidelines for Defendant’s website.              The website must be
                                                                     12
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:21-cv-00095-CAB-MSB Document 1 Filed 01/18/21 PageID.13 Page 13 of 22



                                  1     accessible for individuals with disabilities who use desktop computers, laptops,
                                  2     tablets, and smartphones. Plaintiff and Class Members seek that this permanent
                                  3     injunction require Defendant to cooperate with the agreed-upon consultant to: train
                                  4     Defendant’s employees and agents who develop the website on accessibility
                                  5     compliance under the WCAG 2.1 guidelines; regularly check the accessibility of
                                  6     the website under the WCAG 2.1 guidelines; regularly test user accessibility by
                                  7     blind or vision-impaired persons to ensure that the Defendant’s website complies
                                  8     under the WCAG 2.1 guidelines; and develop an accessibility policy that is clearly
                                  9     disclosed on the Defendant’s website, with contact information for users to report
                                 10     accessibility-related problems and require that any third-party vendors who
                                 11     participate on the Defendant’s website to be fully accessible to the disabled by
                                 12     conforming with WCAG 2.1.
                                 13           38.    If Defendant’s website were accessible, Plaintiff and Class Members
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14     could independently access information about the locations address and hours,
                                 15     services offered, and services available for online purchase.
                                 16           39.    Although Defendant may currently have centralized policies regarding
                                 17     maintaining and operating Defendant’s website, Defendant lacks a plan and policy
                                 18     reasonably calculated to make Defendant’s website fully and equally accessible to,
                                 19     and independently usable by, blind and other visually impaired consumers.
                                 20           40.    Defendant has, upon information and belief, invested substantial sums
                                 21     in developing and maintaining Defendant’s website, and Defendant has generated
                                 22     significant revenue from Defendant’s website. These amounts are far greater than
                                 23     the associated cost of making Defendant’s website equally accessible to visually
                                 24     impaired customers. Plaintiff has also visited prior iterations of the Defendant’s
                                 25     website, https://www.loewshotels.com/, and also encountered such barriers.
                                 26           41.    Without injunctive relief, Plaintiff and Class Members will continue to
                                 27     be unable to independently use Defendant’s website, violating their rights.
                                 28     ///
                                                                     13
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:21-cv-00095-CAB-MSB Document 1 Filed 01/18/21 PageID.14 Page 14 of 22



                                  1                            CLASS ACTION ALLEGATIONS
                                  2           42.    Plaintiff, on behalf of himself and all others similarly situated, seeks
                                  3     to certify a Nationwide Class under Fed. R. Civ. P. 23(a) and 23(b)(2), the
                                  4     Nationwide Class is initially defined as follows:
                                  5                  all legally blind individuals who have attempted to access
                                                     Defendant’s website by the use of a screen reading software
                                  6
                                                     during the applicable limitations period up to and including final
                                  7                  judgment in this action.
                                  8           43.    The California Class is initially defined as follows:
                                  9                  all legally blind individuals in the State of California who have
                                                     attempted to access Defendant’s website by the use of a screen
                                 10                  reading software during the applicable limitations period up to
                                 11                  and including final judgment in this action.
                                 12           44.    Excluded from each of the above Classes is Defendant, including any
                                 13
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137




                                        entity in which Defendant has a controlling interest, is a parent or subsidiary, or
 WILSHIRE LAW FIRM, PLC




                                 14     which is controlled by Defendant, as well as the officers, directors, affiliates, legal
                                 15     representatives, heirs, predecessors, successors, and assigns of Defendant. Also
                                 16     excluded are the judge and court personnel in this case and any members of their
                                 17     immediate families. Plaintiff reserves the right to amend the Class definitions if
                                 18     discovery and further investigation reveal that the Classes should be expanded or
                                 19     otherwise modified.
                                 20           45.    Numerosity: Fed. R. Civ. P. 23(a)(1). This action has been brought
                                 21     and may properly be maintained as a class action against Defendant under Rules
                                 22     23(b)(1)(B) and 23(b)(3) of the Federal Rules of Civil Procedure. While the exact
                                 23     number and identities of other Class Members are unknown to Plaintiff at this time,
                                 24     Plaintiff is informed and believes that there are hundreds of thousands of Members
                                 25     in the Class. Based on the number of customers who have visited Defendant’s
                                 26     California hotels, it is estimated that the Class is composed of more than 10,000
                                 27     persons. Furthermore, even if subclasses need to be created for these consumers, it
                                 28     is estimated that each subclass would have thousands of Members. The Members
                                                                               14
                                               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:21-cv-00095-CAB-MSB Document 1 Filed 01/18/21 PageID.15 Page 15 of 22



                                  1     of the Class are so numerous that joinder of all Members is impracticable and the
                                  2     disposition of their claims in a class action rather than in individual actions will
                                  3     benefit the parties and the courts.
                                  4           46.    Typicality: Plaintiff’s and Class Members’ claims are typical of the
                                  5     claims of the Members of the Class as all Members of the Class are similarly
                                  6     affected by Defendant’s wrongful conduct, as detailed herein.
                                  7           47.    Adequacy: Plaintiff will fairly and adequately protect the interests of
                                  8     the Members of the Class in that they have no interests antagonistic to those of the
                                  9     other Members of the Class. Plaintiff has retained experienced and competent
                                 10     counsel.
                                 11           48.    Superiority: A class action is superior to other available methods for
                                 12     the fair and efficient adjudication of this controversy. Since the damages sustained
                                 13     by individual Class Members may be relatively small, the expense and burden of
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14     individual litigation makes it impracticable for the Members of the Class to
                                 15     individually seek redress for the wrongful conduct alleged herein. Furthermore, the
                                 16     adjudication of this controversy through a class action will avoid the potentially
                                 17     inconsistent and conflicting adjudications of the claims asserted herein. There will
                                 18     be no difficulty in the management of this action as a class action. If Class treatment
                                 19     of these claims were not available, Defendant would likely unfairly receive
                                 20     thousands of dollars or more in improper revenue.
                                 21           49.    Common Questions Predominate: Common questions of law and fact
                                 22     exist as to all Members of the Class and predominate over any questions solely
                                 23     affecting individual Members of the Class. Among the common questions of law
                                 24     and fact applicable to the Class are:
                                 25                      i. Whether Defendant’s website, https://www.loewshotels.com/,
                                 26                         is inaccessible to the visually impaired who use screen reading
                                 27                         software to access internet websites;
                                 28                  ii. Whether Plaintiff and Class Members have been unable to
                                                                            15
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:21-cv-00095-CAB-MSB Document 1 Filed 01/18/21 PageID.16 Page 16 of 22



                                  1                         access https://www.loewshotels.com/ through the use of screen
                                  2                         reading software;
                                  3                    iii. Whether the deficiencies in Defendant’s website violate the
                                  4                         Americans with Disabilities Act of 1990, 42 U.S.C. § 12181 et
                                  5                         seq.;
                                  6                    iv. Whether the deficiencies in Defendant’s website violate the
                                  7                         California Unruh Civil Rights Act, California Civil Code § 51
                                  8                         et seq.;
                                  9                     v. Whether, and to what extent, injunctive relief should be imposed
                                 10                         on Defendant to make https://www.loewshotels.com/ readily
                                 11                         accessible to and usable by visually impaired individuals;
                                 12                    vi. Whether Plaintiff and Class Members are entitled to recover
                                 13                         statutory damages with respect to Defendant’s wrongful
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                         conduct; and
                                 15                    vii. Whether further legal and/or equitable relief should be granted
                                 16                         by the Court in this action.
                                 17           50.    The class is readily definable, and prosecution of this action as a Class
                                 18     action will reduce the possibility of repetitious litigation. Plaintiff knows of no
                                 19     difficulty which will be encountered in the management of this litigation which
                                 20     would preclude their maintenance of this matter as a Class action.
                                 21           51.    The prerequisites to maintaining a class action for injunctive relief or
                                 22     equitable relief pursuant to Rule 23(b)(2) are met, as Defendant has acted or refused
                                 23     to act on grounds generally applicable to the Class, thereby making appropriate final
                                 24     injunctive or equitable relief with respect to the Class as a whole.
                                 25           52.    The prerequisites to maintaining a class action for injunctive relief or
                                 26     equitable relief pursuant to Rule 23(b)(3) are met, as questions of law or fact
                                 27     common to the Class predominate over any questions affecting only individual
                                 28     Members; and a class action is superior to other available methods for fairly and
                                                                              16
                                           CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:21-cv-00095-CAB-MSB Document 1 Filed 01/18/21 PageID.17 Page 17 of 22



                                  1     efficiently adjudicating the controversy.
                                  2           53.    The prosecution of separate actions by Members of the Class would
                                  3     create a risk of establishing inconsistent rulings and/or incompatible standards of
                                  4     conduct for Defendant. Additionally, individual actions may be dispositive of the
                                  5     interests of all Members of the Class, although certain Class Members are not
                                  6     parties to such actions.
                                  7           54.    Defendant’s conduct is generally applicable to the Class as a whole
                                  8     and Plaintiff seeks, inter alia, equitable remedies with respect to the Class as a
                                  9     whole. As such, Defendant’s systematic policies and practices make declaratory
                                 10     relief with respect to the Class as a whole appropriate.
                                 11                                          COUNT I
                                 12        VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT, 42
                                 13                                  U.S.C. § 12181 ET SEQ.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14           (On Behalf of Plaintiff, the Nationwide Class and the California Class)
                                 15           55.    Plaintiff alleges and incorporates herein by reference each and every
                                 16     allegation contained in paragraphs 1 through 54, inclusive, of this Complaint as if
                                 17     set forth fully herein.
                                 18           56.    Section 302(a) of Title III of the ADA, 42 U.S.C. § 12181 et seq.,
                                 19     provides: “No individual shall be discriminated against on the basis of disability in
                                 20     the full and equal enjoyment of the goods, services, facilities, privileges,
                                 21     advantages, or accommodations of any place of public accommodation by any
                                 22     person who owns, leases (or leases to), or operates a place of public
                                 23     accommodation.” 42 U.S.C. § 12182(a).
                                 24           57.    Under Section 302(b)(2) of Title III of the ADA, unlawful
                                 25     discrimination also includes, among other things: “a failure to make reasonable
                                 26     modifications in policies, practices, or procedures, when such modifications are
                                 27     necessary to afford such goods, services, facilities, privileges, advantages, or
                                 28     accommodations to individuals with disabilities, unless the entity can demonstrate
                                                                              17
                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:21-cv-00095-CAB-MSB Document 1 Filed 01/18/21 PageID.18 Page 18 of 22



                                  1     that making such modifications would fundamentally alter the nature of such goods,
                                  2     services, facilities, privileges, advantages or accommodations”; and “a failure to
                                  3     take such steps as may be necessary to ensure that no individual with a disability is
                                  4     excluded, denied services, segregated or otherwise treated differently than other
                                  5     individuals because of the absence of auxiliary aids and services, unless the entity
                                  6     can demonstrate that taking such steps would fundamentally alter the nature of the
                                  7     good, service, facility, privilege, advantage, or accommodation being offered or
                                  8     would result in an undue burden”. 42 U.S.C. § 12182(b)(2)(A)(ii)-(iii). “A public
                                  9     accommodation shall take those steps that may be necessary to ensure that no
                                 10     individual with a disability is excluded, denied services, segregated or otherwise
                                 11     treated differently than other individuals because of the absence of auxiliary aids
                                 12     and services, unless the public accommodation can demonstrate that taking those
                                 13     steps would fundamentally alter the nature of the goods, services, facilities,
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14     privileges, advantages, or accommodations being offered or would result in an
                                 15     undue burden, i.e., significant difficulty or expense.” 28 C.F.R. § 36.303(a). In order
                                 16     to be effective, auxiliary aids and services must be provided in accessible formats,
                                 17     in a timely manner, and in such a way as to protect the privacy and independence
                                 18     of the individual with a disability.” 28 C.F.R. § 36.303(c)(1)(ii).
                                 19           58.    Defendant’s hotel locations are a “public accommodation” within the
                                 20     meaning of 42 U.S.C. § 12181 et seq. Defendant generates millions of dollars in
                                 21     revenue from the sale of its amenities and services, privileges, advantages, and
                                 22     accommodations in California through its locations and related services, privileges,
                                 23     advantages, and accommodations and its Website, https://www.loewshotels.com/,
                                 24     is a service, privilege, advantage, and accommodation provided by Defendant that
                                 25     is inaccessible to customers who are visually impaired like Plaintiff.            This
                                 26     inaccessibility denies visually impaired customers full and equal enjoyment of and
                                 27     access to the facilities and services, privileges, advantages, and accommodations
                                 28     that Defendant made available to the non-disabled public. Defendant is violating
                                                                               18
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:21-cv-00095-CAB-MSB Document 1 Filed 01/18/21 PageID.19 Page 19 of 22



                                  1     the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq., in that Defendant
                                  2     denies visually impaired customers the services, privileges, advantages, and
                                  3     accommodations provided by https://www.loewshotels.com/. These violations are
                                  4     ongoing.
                                  5           59.    Defendant’s actions constitute intentional discrimination against
                                  6     Plaintiff and Class Members on the basis of a disability in violation of the
                                  7     Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. in that: Defendant has
                                  8     constructed a website that is inaccessible to Plaintiff and Class Members; maintains
                                  9     the website in this inaccessible form; and has failed to take adequate actions to
                                 10     correct these barriers even after being notified of the discrimination that such
                                 11     barriers cause.
                                 12           60.    Pursuant to 42 U.S.C. § 12188 and the remedies, procedures, and rights
                                 13     set forth and incorporated therein, Plaintiff requests relief as set forth below.
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14                                          COUNT II
                                 15       VIOLATIONS OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA
                                 16                                CIVIL CODE § 51 ET SEQ.
                                 17                       (On Behalf of Plaintiff and the California Class)
                                 18           61.    Plaintiff alleges and incorporates herein by reference each and every
                                 19     allegation contained in paragraphs 1 through 60, inclusive, of this Complaint as if
                                 20     set forth fully herein.
                                 21           62.    Defendant’s locations are a “business establishment” within the
                                 22     meaning of the California Civil Code § 51 et seq. Defendant generates millions of
                                 23     dollars in revenue from the sale of its services in California through its hotel
                                 24     locations and related services and https://www.loewshotels.com/ is a service
                                 25     provided by Defendant that is inaccessible to customers who are visually impaired
                                 26     like Plaintiff and Class Members. This inaccessibility denies visually impaired
                                 27     customers full and equal access to Defendant’s facilities and services that Defendant
                                 28     makes available to the non-disabled public. Defendant is violating the Unruh Civil
                                                                               19
                                            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:21-cv-00095-CAB-MSB Document 1 Filed 01/18/21 PageID.20 Page 20 of 22



                                  1     Rights Act, California Civil Code § 51 et seq., in that Defendant is denying visually
                                  2     impaired customers the services provided by https://www.loewshotels.com/. These
                                  3     violations are ongoing.
                                  4           63.    Defendant’s actions constitute intentional discrimination against
                                  5     Plaintiff and Class Members on the basis of a disability in violation of the Unruh
                                  6     Civil Rights Act, Cal. Civil Code § 51 et seq. in that: Defendant has constructed a
                                  7     website that is inaccessible to Plaintiff and Class Members; maintains the website
                                  8     in this inaccessible form; and has failed to take adequate actions to correct these
                                  9     barriers even after being notified of the discrimination that such barriers cause.
                                 10           64.    Defendant is also violating the Unruh Civil Rights Act, California
                                 11     Civil Code § 51 et seq. in that the conduct alleged herein likewise constitutes a
                                 12     violation of various provisions of the ADA, 42 U.S.C. § 12101 et seq. Section 51(f)
                                 13     of the California Civil Code provides that a violation of the right of any individual
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14     under the ADA shall also constitute a violation of the Unruh Civil Rights Act.
                                 15           65.    The actions of Defendant were and are in violation of the Unruh Civil
                                 16     Rights Act, California Civil Code § 51 et seq., and, therefore, Plaintiff and Class
                                 17     Members are entitled to injunctive relief remedying the discrimination.
                                 18           66.    Plaintiff and Class Members are also entitled to statutory minimum
                                 19     damages pursuant to California Civil Code § 52 for each and every offense.
                                 20           67.    Plaintiff and Class Members are also entitled to reasonable attorneys’
                                 21     fees and costs.
                                 22           68.    Plaintiff and Class Members are also entitled to a preliminary and
                                 23     permanent injunction enjoining Defendant from violating the Unruh Civil Rights
                                 24     Act, California Civil Code § 51 et seq., and requiring Defendant to take the steps
                                 25     necessary to make https://www.loewshotels.com/ readily accessible to and usable
                                 26     by visually impaired individuals.
                                 27     ///
                                 28     ///
                                                                     20
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:21-cv-00095-CAB-MSB Document 1 Filed 01/18/21 PageID.21 Page 21 of 22



                                  1                                 PRAYER FOR RELIEF
                                  2           WHEREFORE, Plaintiff, individually and on behalf of all Class Members,
                                  3     respectfully requests that the Court enter judgment in his favor and against
                                  4     Defendant as follows:
                                  5           A.    For an Order certifying the Nationwide Class and California Class as
                                  6                 defined herein and appointing Plaintiff and his Counsel to represent
                                  7                 the Nationwide Class and the California Class;
                                  8           B.    A preliminary and permanent injunction pursuant to 42 U.S.C. §
                                  9                 12188(a)(1) and (2) and section 52.1 of the California Civil Code
                                 10                 enjoining Defendant from violating the Unruh Civil Rights Act and
                                 11                 ADA and requiring Defendant to take the steps necessary to make
                                 12                 https://www.loewshotels.com/ readily accessible to and usable by
                                 13                 visually impaired individuals;
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14           C.    An award of statutory minimum damages of $4,000 per offense per
                                 15                 person pursuant to section 52(a) of the California Civil Code;
                                 16           D.    For attorneys’ fees and expenses pursuant to California Civil Code
                                 17                 §§ 52(a), 52.1(h), and 42 U.S.C. § 12205;
                                 18           E.    For pre-judgment interest to the extent permitted by law;
                                 19           F.    For costs of suit; and
                                 20           G.    For such other and further relief as the Court deems just and proper.
                                 21     ///
                                 22     ///
                                 23     ///
                                 24     ///
                                 25     ///
                                 26     ///
                                 27     ///
                                 28     ///
                                                                     21
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                      Case 3:21-cv-00095-CAB-MSB Document 1 Filed 01/18/21 PageID.22 Page 22 of 22



                                  1                               DEMAND FOR JURY TRIAL
                                  2           Plaintiff, on behalf of himself and all others similarly situated, hereby
                                  3     demands a jury trial for all claims so triable.
                                  4
                                  5
                                  6     Dated: January 18, 2021                           Respectfully Submitted,

                                  7
                                  8                                                       /s/ Thiago M. Coelho
                                                                                          Thiago M. Coelho, Esq.
                                  9                                                       WILSHIRE LAW FIRM
                                 10                                                       Attorney for Plaintiff and
                                                                                          Proposed Class
                                 11
                                 12
                                 13
3055 Wilshire Blvd, 12th Floor
Los Angeles, CA 90010-1137
 WILSHIRE LAW FIRM, PLC




                                 14
                                 15
                                 16
                                 17
                                 18
                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28
                                                                     22
                                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
